Citation Nr: 1036859	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-31 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date prior to November 14, 2003, for 
the grant of service connection for a demyelinating disease with 
loss of use of both legs, and neurogenic bowel and bladder, to 
include whether there was clear and unmistakable error (CUE) in a 
May 1998 rating decision that denied service connection for a 
progressive neurological demyelinating illness.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from November 1971 to August 1974.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.  In an August 
2005 rating action the RO granted entitlement to service 
connection for a demyelinating disease with loss of use of both 
legs, neurogenic bowel and bladder and assigned an effective date 
of November 14, 2003.  By rating action in July 2007 entitlement 
to an earlier effective date was denied.

The Veteran testified at a Videoconference hearing in April 2010 
before the Acting Veterans Law Judge signing this decision.  He 
also testified in April 2008 at a personal hearing at the RO.  
Transcripts of both hearings are in the file.


FINDINGS OF FACT

1.  The Veteran has had demyelinating disease since prior to 
October 17, 1997.

2.  A claim of entitlement of service connection for 
demyelinating disease was received from the Veteran on October 
17, 1997, a May 1998 rating decision denied the Veteran's claim, 
and the Veteran did not appeal the denial. 

3.  The May 1998 rating decision was not consistent with VA law 
and regulations then in effect, and was clearly and unmistakably 
erroneous in its denial of service connection for a demyelinating 
disease; but for that error, the effective date for the grant of 
service connection for a demyelinating disease would have been 
October 17, 1997.


CONCLUSION OF LAW

Based on CUE in the May 1998 rating decision which denied service 
connection for a demyelinating disease, the criteria for an 
effective date of October 17, 1997 for the grant of service 
connection for a demyelinating disease have been met.  38 C.F.R. 
§§ 3.105(a), 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 2008 the Veteran stated that he is seeking an effective 
date in October 1997, the date of his previous claim, for the 
award of service connection.  In this decision, the Board grants 
entitlement to an effective date in October 1997 for the award of 
service connection for demyelinating disease, which constitutes a 
complete grant of the Veteran's claim.  Therefore, no discussion 
of VA's duty to notify or assist is necessary.
 
The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) "[E]ither 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement as 
to how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a determination that 
there was clear and unmistakable error must be based on the 
record and the law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)].

In this case, the Board finds that the regulatory provisions were 
incorrectly applied by the May 1998 rating decision in denying 
service connection for a progressive neurological demyelinating 
illness.  The Veteran's claim for service connection for 
demyelinating disease was received on October 17, 1997.  The 
evidence of record at the time of the unappealed May 1998 final 
rating decision included the Veteran's service treatment records.  
These records revealed that he had been hospitalized in October 
1973 for 3 days with headaches, fever, and a malaise.  The 
impression was viral syndrome.  

With his claim the Veteran submitted a November 10, 1997 letter 
from Jane Boggs, M.D., who noted that she had treated him at the 
Richmond, Virginia VA hospital.  She had reviewed all of his 
medical records pertaining to the illnesses he suffered while 
stationed overseas as well as his current neurological conditions 
of multiple sclerosis like syndrome.  She opined that the Veteran 
became ill while stationed in Thailand.  His current symptoms 
were consistent with a progressive neurological demyelinating 
illness following viral exposure.  She noted further that, "As 
he has failed to respond significantly to multiple sclerosis 
directed therapies, I think there is a strong likelihood that his 
immune system was damaged by exposure to an unknowned infectious 
agent during his tour of duty in Thailand and directly related to 
the illness suffered there."

In denying service connection the RO in May 1998 noted that the 
illness in service resolved without any permanent symptoms or 
residuals; and, service connection for MS may be established if 
it develops to a compensable degree within 7 years of service, 
and his current disability was not shown within the presumptive 
period.

The RO failed to apply the correct regulatory provision, 38 
C.F.R. § 3.303, regarding principles relating to service 
connection and in particular paragraph (d) post service initial 
diagnosis of disease.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.

Dr. Boggs noted that she had treated the Veteran at the VA 
hospital; she had reviewed all of the Veteran's medical records; 
and, had opined that his demyelinating disorder was caused by the 
viral episodes in service.  The requirements of 38 C.F.R. § 3.303 
had been met at the time of the May 1998 decision.  Except for 
the misapplication of the law service connection should have been 
granted.  

Accordingly, the Board finds that CUE existed in the May 1998 RO 
rating decision with respect to the issue of service connection 
for a demyelinating disease.  Specifically, the RO's denial of 
service connection was the product of CUE because the criteria 
for service connection were unmistakably met.

The May 1998 rating decision arose based upon the Veteran's claim 
which was received October 17, 1997.  The record reveals that the 
Veteran had demyelinating disease prior to October 17, 1997.  
Consequently, the Veteran is entitled to an effective date to the 
date or October 17, 1997 for the grant of service connection for 
demyelinating disease.  38 C.F.R. § 3.400.  In summary, for the 
reasons and bases set out above, the Board finds that the May 
1998 rating decision which denied the Veteran's claim of 
entitlement to service connection for a demyelinating disease was 
the product of CUE.  The appeal is accordingly granted as to the 
assignment of an earlier effective date of October 17, 1997 for 
the grant of service connection for a demyelinating disease.    



							(CONTINUED ON NEXT PAGE)



 
ORDER

The May 1998 rating decision, with respect to the denial of 
service connection for a demyelinating disease, was clearly and 
unmistakably erroneous and service connection for a demyelinating 
disease is granted effective from October 17, 1997.



____________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


